NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MONTERIUS DESEAN SHARP,                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1379
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe and
Samantha L. Ward, Judges.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.